Per curiam.
Kittrich R. Schilke has petitioned for voluntary surrender of his license to practice law in the State of Georgia. His petition is based upon his plea of guilty to a felony in the federal court system.
The special master recommended that the petition be granted, and we approve. Voluntary surrender of a license is the equivalent of disbarment. Before any reinstatement petition is granted, he must comply with the reinstatement rules of the State Bar of Georgia as prescribed by the Supreme Court of Georgia in effect at such time.
The petition for voluntary surrender of license is granted.
Clarke, C. J., Weltner, P. J., Bell, Hunt, Benharn and Fletcher, JJ., concur.